464 F.2d 562
Don H. WEAVER, Petitioner-Appellant,v.STATE OF TEXAS et al., Respondents-Appellees.
No. 72-2208.
United States Court of Appeals,
Fifth Circuit.
Aug. 15, 1972.Rehearing Granted Nov. 10, 1972.

Don H. Weaver, pro se.
Crawford Martin, Atty. Gen., Ben M. Harrison, Asst. Atty. Gen., Austin, Tex., for respondents-appellees.
Before BELL, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
Notice of appeal not having been timely filed within 30 days of the date of entry of judgment, this Court has no jurisdiction to entertain this appeal.  F.R.A.P. 4(a); see Smith v. Southern Bell Telephone Company, 5 Cir. 1972, 460 F.2d 279.


2
Dismissed.